Citation Nr: 0501223	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-28 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from May 8, 1986 to June 
25, 1986.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Baltimore, Maryland (RO).  

The veteran testified before the Board sitting in Washington, 
D.C. in October 2004, and a transcript of the hearing has 
been added to the record.  

The issue on appeal was originally denied by rating decision 
in November 1986 and not timely appealed.  The veteran 
attempted to reopen his claim for service connection for low 
back disability in April 2000, which was denied in July 2000.  
The veteran filed a timely notice of disagreement.  An April 
2001 Statement of the Case continued to deny the claim, and a 
timely appeal was received by VA in May 2001.  Although not 
specifically stated, it appears that the RO subsequently 
found that sufficient new and material evidence had been 
received to reopen the veteran's claim because a July 2003 
Statement of the Case denied the claim on a de novo basis 
without discussing new and material evidence.  The veteran 
appealed this denial in an August 2003 substantive appeal, 
and the case was sent to the Board.  

Even if the RO determined in July 2003 that new and material 
evidence was presented to reopen the claim for service 
connection for low back disability, such is not binding on 
the Board, and the Board must first decide whether evidence 
has been received that is both new and material to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.


FINDINGS OF FACT

1.  An unappealed November 1986 RO decision denied the 
veteran's claim of entitlement to service connection for low 
back disability.  

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for low back disability has 
been received since the November 1986 rating decision.

3.  The initial x-ray evidence of L5 spondylolysis and L5-S1 
spondylolisthesis was during military service, and there is 
recent medical evidence that the veteran continues to have 
this low back disability.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for low back disability is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) (2001); 
38 C.F.R. § 20.1103 (2004).

2.  L5 spondylolysis and L5-S1 spondylolisthesis were 
incurred during military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  An error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this case, 
however, the decision of the Board noted below renders any 
such failure to be harmless.  

Finality/new and material evidence

In general, unappealed RO decisions are final.  See 38 
U.S.C.A. §7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  "If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
[VA] shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994). 

A two-step process must be followed in evaluating 
previously denied claims.  First, VA must determine 
whether the evidence added to the record since the last 
final decision is new and material.  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  If 
new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided upon the merits.  Once it has 
been determined that a claimant has produced new and 
material evidence, VA must evaluate the merits of the 
claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 
12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2003).  Because the veteran filed his request to 
reopen his claim in April 2000, the earlier version of the 
law remains applicable in this case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  

When the RO denied the veteran's claim of service connection 
for low back disability in November 1986, it considered only 
his service medical records and denied the claim because the 
disability was considered to have preexisted service and to 
have not been aggravated thereby.  

The additional evidence received since the RO's November 1986 
rating decision includes VA and private medical records, as 
well as testimony from the veteran.

The additional medical evidence includes May and June 2003 
statements from VA physicians who had reviewed the veteran's 
service medical records and concluded that it was "as likely 
as not" that the veteran had injured his back in service.  
According to the June 2003 opinion, x-rays of the back in 
service and in October 2000 both showed L5 spondylolysis and 
L5-S1 spondylolisthesis and the veteran continued to have low 
back disability.  

The evidence received since November 1986 is new, as it was 
not of record at the time of the November 1986 RO decision, 
and it is not cumulative or duplicative of evidence 
previously considered.  The additional evidence is also 
material in that it bears on the underlying issue of whether 
the veteran has a low back disability that is related to 
service.  That is, there is current medical evidence of a low 
back disability, namely L5 spondylolysis and L5-S1 
spondylolisthesis, and medical statements indicating the 
possibility that the veteran's current low back problems are 
related to service.  Consequently, the Board finds that the 
evidence submitted since the November 1986 RO decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Thus, because the Board finds that new and material evidence 
has been received since the November 1986 RO decision that 
denied service connection for low back disability, the claim 
is reopened and must be adjudicated de novo.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical 
evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

There is no service entrance examination on file.  The 
initial notation of a back problem in the veteran's service 
medical records was a notation on May 27, 1986 of right iliac 
crest pain for the past one and a half weeks.  He complained 
on June 2, 1986 of continued low back pain.  X-rays of the 
lumbar spine showed Grade II spondylolisthesis of L5 on S1 
and L5 spondylolysis.  A sick slip dated June 11, 1986 
reveals that the veteran had back pain in the line of duty, 
that he should do "absolutely no lifting," and that he had 
to remain within the limits of the profile.  It was noted on 
the back of the slip that the veteran had a serious back 
problem and that he could incur a permanent injury if he was 
forced to violate the limits of the profile.  Physical 
therapy notes for June 11, 1986 reveal that the veteran was 
forced by his unit to violate his physical profile by lifting 
beds.  He complained of increased back pain and was given 
medication.

A sick slip dated June 12, 1986 noted a slipped disk that was 
incurred in the line of duty.  According to Entrance Physical 
Standards Board proceedings dated June 12, 1986, the veteran 
had the gradual onset of low back pain since the beginning of 
basic training and was no longer able to do physical 
training.  His past history and review of systems were 
noncontributory.  The diagnosis was symptomatic spondylolysis 
L5 and Grade II spondylolisthesis of L5 on S1.  It was noted 
that the veteran's disability had existed prior to service 
and had not been aggravated thereby.  It was recommended that 
the veteran be separated from service.

Subsequent to service discharge, the veteran complained on VA 
treatment records dated in October 2000 of lower back pain.  
He said that he had injured his back in service and had to 
quit work as a farmer because of back pain.  He was currently 
working as a truck driver.  He was taking pain medication.  
Physical examination revealed limited back motion, a 3 x 2 
centimeter lump in the lower lumbar area, and tenderness to 
palpation in the lumbosacral area.  X-rays of the lumbar 
spine revealed spondylolysis at L5-S1 and Grade III 
spondylolisthesis of L5 on S1.  The impressions were rule out 
bulging disc, chronic lumbar pain, and history of slipped 
disc.

Private medical records beginning in November 2000 reveal 
that the veteran was in a motor vehicle accident in November 
2000, which resulted in injuries that included the back.  X-
rays after the accident revealed Grade III spondylolisthesis 
of L5 on S1.  It was thought that the veteran might have 
fractured his sacrum, but a computer tomography (CT) scan of 
the pelvis and sacrum in December 2000 did not reveal any 
fracture.  Magnetic resonance imaging (MRI) of the back in 
December 2000 revealed grade II/III spondylolisthesis, which 
appeared to be secondary to bilateral spondylolysis.  

May 2001 reports from Mid Atlantic Pain Institute reveal that 
the veteran's back pain became significantly better after 
release from service and that he had not required any medical 
treatment until his accident in November 2000.  According to 
a June 2001 report from the Orthopaedic Specialty Center, the 
prior evidence indicated that the veteran had a nondisplaced 
sacral fracture at the time of the motor vehicle accident 
that had healed and he had a preexisting Grade III 
spondylolisthesis of the lumbosacral spine that became 
symptomatic due to the accident.

According to a June 2002 medical evaluation from N. Novin, 
M.D., the veteran said that his back was entirely 
asymptomatic since service until a motor vehicle accident in 
November 2000 in which the truck he was driving was hit and 
forced into the guardrail by another vehicle.  The veteran 
complained in June 2002 of constant back pain with impairment 
of back range of motion.  Dr. Novin concluded that, as a 
consequence of the November 2000 accident, the veteran had 
clinically significant and symptomatic spondylolisthesis 
involving pain, weakness, loss of function, and impaired 
range of motion.  It was Dr. Novin's opinion that the 
veteran's spondylolisthesis would have remained asymptomatic 
if there had not been a motor vehicle accident and, 
therefore, all of the veteran's current back impairment was 
related to his motor vehicle accident.

As noted above, according to May and June 2003 statements 
from VA physicians who had reviewed the veteran's service 
medical records, it was as likely as not that the veteran had 
injured his back in service, with x-rays of the back in 
service and in October 2000 both showing L5 spondylolysis and 
L5-S1 spondylolisthesis.

The veteran testified at a personal hearing before the Board 
in Washington, D.C., that he began to have back problems in 
boot camp, for which he was given a physical profile; that 
his profile was violated; and that he has had low back 
problems ever since service.

Despite the notation in service on June 12, 1986 that the 
veteran had a preexisting low back disability upon service 
entrance, the first medically documented evidence of a low 
back disability was in service on June 2, 1986, when x-rays 
showed L5 spondylolysis and L5-S1 spondylolisthesis.  The 
Board would also point out that sick slips on June 11th and 
12th reported that the veteran's back disability was incurred 
in the line of duty.  He was given a physical profile to 
prohibit lifting, which was violated by his unit, and he 
complained of increased back pain.  

There is also medical evidence on file, including CT and MRI 
evidence and examination findings of L5 spondylolysis and L5-
S1 spondylolisthesis.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  The Board has the authority to "discount 
the weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  The Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

Although there is medical evidence, including a June 2002 
opinion from Dr. Novin, that the veteran's back problems in 
service resolved after discharge and that his current back 
symptomatology due to spondylolisthesis was completely the 
result of his November 2000 motor vehicle accident, the Board 
notes that the veteran was seen by VA for complaints of low 
back disability in October 2000, a month prior to the 
accident.  The veteran complained in October 2000 of a 
history of low back problems since service, and findings 
included limited back motion and tenderness to palpation in 
the lumbosacral area.  Most importantly, x-rays of the lumbar 
spine in October 2000 revealed L5 spondylolysis and grade III 
L5-S1 spondylolisthesis.  In fact, the x-ray findings 
immediately after the motor vehicle accident in November 
2000, are not that different from the findings prior to the 
accident.  

Nexus medical evidence in support of the veteran's claim 
consists of May and June 2003 statements from VA physicians, 
who reviewed the veteran's service records, that it was "as 
likely as not" that the veteran injured his back during 
basic training.  The June statement notes that the veteran 
continued to have low back disability.  While there is 
certainly medical evidence of an increase in low back 
disability as a result of the motor vehicle accident in 
November 2000, the medical evidence, to include x-ray 
evidence, shows that the veteran incurred a low back 
disability that continued after discharge prior to the motor 
vehicle accident.  Accordingly, the Board finds that the 
opinions of the VA physicians are more probative than those 
of Dr. Novin, as to the issue of etiology of the veteran's L5 
spondylolysis and L5-S1 spondylolisthesis.  

When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable 
doubt in favor of the appellant.  Accordingly, with 
resolution of doubt in the veteran's favor, the Board 
concludes that a grant of the benefits sought on appeal is 
warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for L5 spondylolysis and L5-S1 
spondylolisthesis is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


